Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment of 6/17/2022, the following has occurred:
Claims 4 and 13 have been cancelled
Claims 1 and 10 been amended
Claims 19-22 are new 
Claims 1-3, 5-12, and 14-22 are pending 
Examiner note: this instant Quayle Action has a few changes that need to be made to the Drawings and Specification. Should Applicant need any clarification, Examiner is available for interview.
Specification
The amendments to the Specification on 06/17/2022 is not entered because the amendments to paragraphs 0058 and 0060 still contain issues as noted below. In paragraph 60 of the amendment not entered, it is noted that the changeline 10 to read “FIG. 5” is accurate. Figure 5 shows the fully closed valve as described in paragraph 60).
The amendments to the specification filed on 6/17/2022 is objected to because of the following informalities: 
The following changes to paragraphs 0058 and 0060 are respectfully suggested:
First suggested change (emphasis added) --- Paragraph 0060, lines 1-5, reads “FIG. 3 provides a partial, section view of mixing valve 200 with plunger 220 in a fully open position. Fig. 5 provides a part, section view of mixing valve 200 with plunger 220 in a fully closed position. As may be seen in FIG. 3, head 222 of plunger is positioned, for example, within mixing chamber 218 of valve body 210, such that head 222 of plunger 220 blocks or significantly limits fluid flow from hot water conduit 212 of valve body 210…”
These two bolded instances of FIG. 3 should be amended to read on the newly added Figure that coincides with the Drawing objection below in Sections 4 through 6 of this instant Office Action.
Second suggested change --- In paragraph 58, “mounting plate [[250]] 240” is not a correct amendment and should still read “mounting plate 250” to remain consistent with the other instances of the mounting plate. For example, the rest of the specification assigns “250” to mounting plate.” Moreover, in line 4 of paragraph 0058, “mounting bracket 250” should be amended to read “mounting plate 
Appropriate correction is required. 
Drawings
The drawings are objected to for the following reasons:
With regards to the statement in the first five lines of paragraph 0060, “FIG. 3 provides a partial, section view of mixing valve 200 with plunger 220 in a fully open position. Fig. 5 provides a part, section view of mixing valve 200 with plunger 220 in a fully closed position. As may be seen in FIG. 3, head 222 of plunger is positioned, for example, within mixing chamber 218 of valve body 210, such that head 222 of plunger 220 blocks or significantly limits fluid flow from hot water conduit 212 of valve body 210…” (emphasis added) it is clear that this configuration is the opposite one to Figure 5 of the Drawings of the instant application.
As noted in the 04/21/2022 Non-Final Rejection, this feature is an illustration of what is shown in Figure 5 (open position) of the Drawings of US Patent 10,316,981, and also described in col. 10, lines 50-51.
Thus, the Drawings of the instant application ‘428 should be amended to add/include a figure that is the same or substantially the same to Figure 5 of US Patent 10,316,981.
As mentioned in Section 3 of the Specification objection above (i.e. “First suggested change”), it is noted that by amending the Drawings as suggested by the Examiner, the statement in paragraph 0060 - “FIG. 3 provides a partial, section view of mixing valve 200 with plunger 220 in a fully open position. Fig. 5 provides a part, section view of mixing valve 200 with plunger 220 in a fully closed position. As may be seen in FIG. 3, head 222 of plunger is positioned, for example, within mixing chamber 218 of valve body 210, such that head 222 of plunger 220 blocks or significantly limits fluid flow from hot water conduit 212 of valve body 210…” would have to be amended in order to identify the correct figure as added/included, for example “FIG. 8.” (however the Applicant chooses to re-number the figures is okay, however careful attention should be given to amend the specification accordingly, if needed).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
With regards to the argument on Page 8 of the Remarks (35 U.S.C. § 103 Rejections), the Applicant notes that current independent claims 1, 10, and 19 incorporate the subject matter of previous claims 4, 13, and 5, respectively. Therefore, independent claims 1, 10, and 19, as well as their dependent claims, are in condition for allowance.
Examiner agrees, claims 4, 13, and 5 were all previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For this reason, the previous rejections to the claims have been overcome as per Applicant’s amended claims filed on 6/17/2022.
Allowable Subject Matter
Claims 1-3, 5-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to independent claims 1, 10, and 19, the previously applied prior art to Ward in view of Isaacson previously relied on to reject claims 1 and 10 represent the closest prior art of record to the claimed invention.
Regarding claims 1 and 10, Claims 1 and 10 have been amended to include the limitations previously recited in claims 4 and 13, respectively. These limitations are not disclosed in Ward in view of Isaacson, nor does Examiner find any reason to further modify Ward to have these claimed features. For this reason, claims 1 and 10 are allowed, with their respective dependent claims allowed by virtue of dependency.
Ward in view of Isaacson fails to teach wherein the Sabbath cycle further comprises directing an upper portion of the tank of the water heater appliance to a stratified Sabbath temperature above the sub-cooking Sabbath temperature.  
Furthermore, it is an object of the Sabbath cycle of Isaacson to prevent water from being heated to above 45°C. If the upper portion of the tank were directed to a stratified Sabbath temperature above 45°C, then the cool water that is introduced to the bottom of the tank when hot water is drawn from the tank would be subsequently heated to above 45°C by the water in the top of the tank. This heating would violate the Jewish law detailed in Paragraph 17 of Isaacson, “the Jewish law that prohibits heating liquids beyond a certain threshold temperature on the Sabbath. Many Jewish legal authorities that were contacted by the inventor maintain that the threshold temperature is 113.degree. F.” where 113°F is equal to 45°C. Therefore, there would be no reason to modify the Sabbath cycle of Isaacson to implement a stratified Sabbath temperature of above 45°C at the upper portion of the tank.
Regarding claim 19, Claim 19 is a new claim that includes limitations previously recited in claims 1 and 5. These limitations are not disclosed in Ward in view of Isaacson, nor does Examiner find any reason to further modify Ward to have these claimed features. For this reason, claim 19 is allowed, with the dependent claims allowed by virtue of dependency. 
Ward in view of Isaacson fails to teach wherein the Sabbath cycle further comprises directing the mixing valve to a fully open position (As per the 7/29/2020 Specification, the fully open position is such that the water exiting the mixing valve is fully cold water, Page 17 “water within mixed water conduit 216 of valve body 210 is at or about the temperature of water within cold water conduit 214 when plunger 220 is in the fully open position”) based on the anticipated Sabbath condition prior to determining the sub-cooking Sabbath temperature is met at the lower portion of the tank. 
Furthermore, it would be an object of the mixing valve of Ward, operating under the Sabbath cycle of Isaacson, to switch to the “fully closed position”, i.e. the position such that the water exiting the mixing valve is fully hot water. This would ensure the water in the tank substantially cools off before the start of the Sabbath. Cooling the water off before the Sabbath by draining the hot water is taught by Isaacson in Paragraph 14, “Optionally, after the low temperature mode has been selected, hot water may be drained from the tank under control of the controller 20 in order to rapidly reduce the temperature of the water to the desired level”. This would be done with the device of Ward by fully transitioning the mixing valve to drain the hot water, as mentioned above. Additionally, the mixing valve would operate in the “fully closed position” because under the Sabbath cycle of Isaacson, the water temperature is decreased; thus, the ratio of hot water to cold water, as determined by the mixing valve, would necessarily have to increase to maintain a temperature at the outlet of the water heater. Therefore, there would be no reason to modify the device of Ward operating under the Sabbath cycle of Isaacson to transition into a mode where the hot water being drawn from the tank is minimized, i.e. a “fully open position”.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the objection(s) to the specification and drawings, as detailed above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762